Citation Nr: 0120549	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01 00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
chronic lumbar strain with degenerative disc disease, L4-L5 
and L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of June 1994 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein, inter 
alia, service connection for low back strain was denied.  

In August 1997, the Board denied service connection for low 
back strain.  However, the Board decision on this issue was 
vacated by means of a December 1998 Order of the United 
States Court of Veterans Appeals (now know as the United 
States Court of Appeals for Veterans Claims (Court)).  
Accordingly, the Court remanded the claim to the Board to 
satisfy due process considerations and to provide the veteran 
with a VA compensation and pension examination.  

In September 1999, the Board remanded the case to RO so that 
a VA examination could be scheduled pursuant to the Court 
Order.  

After affording the veteran VA examinations in October 1999 
and February 2000, the RO issued a February 2000 rating 
action wherein service connection for chronic lumbar strain 
with degenerative disc disease, L4-L5 and L5-S1, was granted.  
A 20 percent disability evaluation was assigned, effective 
December 17, 1993, the date of receipt of the veteran's claim 
for service connection.  The veteran appeals the assignment 
of this disability evaluation.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran appears to raise new issues that have not yet been 
adjudicated.  These matters are referred to the RO for 
further development, if necessary.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is manifested by 
moderate limitation of motion with forward flexion to 80 
degrees; lateral flexion to 30 degrees; and backward 
extension to 10 degrees.

3.  The veteran's low back disability is not currently 
manifested by ankylosis, nor is there severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.


CONCLUSION OF LAW

The criteria for an increased disability rating for chronic 
lumbar strain with degenerative disc disease L4-L5, L5-S1, 
presently evaluated as 20 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5294, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on this claim. 
38 U.S.C.A. §§ 5100-5107 (West. Supp. 2001); see also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A.§ 5103A.  VA is under an affirmative 
duty to obtain a claimant's pertinent service records.  The 
veteran's service medical records are associated with the 
claims folder.  Hence, the Board finds that the duty to 
assist the veteran in obtaining service medical records is 
satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C.A. 
§ 5103A.  

As directed by the Court, the veteran has also been afforded 
VA examination in conjunction with this claim.  Accordingly, 
those aspects of the "duty to assist" are satisfied.  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of a 
rating action issued in February 2000 and a Statement of the 
Case issued in November 2000.  See 38 U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Service medical records show that the veteran complained of 
low back pain on several occasions.  His inservice history 
was significant for a fall in which he injured his back.  

Post service medical records are silent for any complaint, 
treatment, or diagnosis of a low back disorder until 1972 
when the veteran was treated for acute sprain of the 
lumbosacral spine and associated muscles and ligaments 
following an automobile accident.  

In 1995 various lay statements were submitted on behalf of 
the veteran indicating, in essence, that the veteran had a 
long standing history of back pain dating back to active 
service.  Because of this back pain, the veteran required 
frequent back massages.  

An April 1996 VA radiographic report revealed mild 
degenerative changes of the lumbosacral spine, most severe at 
the L4-L5 level, with a bulging annulus fibrosis at the L4-L5 
level that was more prominent on the right side.  

A June 1996 MRI study, from the University of Miami, School 
of Medicine, indicates an impression of diffuse bulging of 
the annulus at L4-L5 with a far right lateral herniated disc.  

 In October 1999, the veteran was afforded a VA examination 
in conjunction with his claim for service connection for a 
low back disorder.  The examination report indicates that the 
examiner had access to, and reviewed, the veteran's claim 
folder and medical history.  The examiner noted a positive 
straight leg raising test at 45 degrees on the right and 40 
degrees on the left.  There was tenderness in the lower 
lumbar region.  Diminished anterior and posterior lateral 
mobility was noted.  The veteran was noted to have antalgic 
gait on the left with difficulty walking on his heels on the 
left.  Similarly, difficulty with tandem gait is noted.  
Romberg's sign was negative.  The examiner noted that the 
veteran had a chronic lumbar syndrome with some suggestion of 
lumbar radiculopathy primarily at L5 with mechanical findings 
and mild weakness and sensory loss and gait disturbance.  The 
examiner opined that the veteran's lumbar condition was 
primarily due to a non-service connected motor vehicle 
accident in 1995.  

In response to a request from the RO for clarification of the 
etiology of the veteran's back disabilities, the VA physician 
who examined the veteran in October 1999 produced a November 
1999 addendum to the previous examination.  The examiner 
noted that the veteran had significant lumbar symptomatology 
in service that included pain radiating into his legs.  The 
examiner opined that the veteran's present lumbar spine 
problems were related to his inservice fall wherein he 
injured his back.  The examiner produced a February 2000 
addendum wherein he reiterated his prior conclusion that the 
veteran's present low back condition was etiologically 
related to his active service. 

In February 2000, the veteran was afforded another VA 
examination with a different physician.  The examiner noted 
that he had reviewed the veteran's claims folder prior to 
examining the veteran.  He complained of back pain radiating 
into both legs posteriorly.  Examination showed minimal 
atrophy in the left quadriceps circumference of approximately 
1/2 inch.  The veteran had sensation with a 4/5 quality, which 
the examiner noted was slightly decreased, in his left leg at 
the L4, L5, and S1 nerve root distribution.  He had good heel 
and toe raising and good gluteal tone.  He had positive 
straight leg raising test with pain at 80 percent 
bilaterally.   Range of motion in his back was noted at 80 
degrees of flexion, 30 degrees of right and left bending, and 
10 degrees of extension.  The examiner diagnosed degenerative 
disk disease of the lumbar spine at two levels, clinically at 
L4-5, L5-S1.  The examiner opined that the veteran's low back 
problem probably started at the time of his injury in 1965 
and was subsequently aggravated by his subsequent automobile 
accident.  

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

As stated above, service connection for chronic lumbar strain 
with degenerative disc disease at L4-L5 and L5-S1 was 
established by means of a February 2000 rating action as VA 
physicians had linked his present condition to an inservice 
back injury.  A 20 percent disability rating was assigned 
December 17, 1993, the date the RO received his claim for 
compensation.  The veteran perfected an appeal of this rating 
action contending that his low back disability is more severe 
than currently evaluated and that an increased disability 
rating is warranted.  

The veteran's present chronic lumbar strain with degenerative 
disc disease of the lumbar spine may be evaluated under 
Diagnostic Code 5010 as traumatic arthritis.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis.  
Under Diagnostic Code 5003, in the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  As the evidence, set forth above, shows that 
the veteran currently has limitation of motion of the lumbar 
spine, it is appropriate to rate his low back disability on 
the basis of limitation of motion under the appropriate 
diagnostic criteria for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
The Board notes that a disability evaluation greater than 20 
percent is not provided for under either Diagnostic Code 5003 
or Diagnostic Code 5010.  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2000).  The veteran's present limitation of motion of his 
low back may be rated under Diagnostic Code 5292.  Under 
these criteria, a 40 percent disability evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  A 20 percent disability evaluation is warranted for a 
moderate limitation of motion of the lumbar spine.  While VA 
medical evidence shows that the veteran has limitation of 
motion of the lumbar spine, the evidence does not show that 
this limitation is severe as contemplated by an increased 
rating under Diagnostic Code 5292.  On the contrary, despite 
recent stiffness and gait disturbance, the most recent VA 
examination report dated in February 2000 shows that the 
veteran was able to bend forward 80 degrees.  He was able to 
abduct his trunk to the left and right at 30 degrees.  He 
also had backward extension of 10 degrees.  Based on the 
discussion above, the Board finds that the veteran's is, at 
most, moderate.  As the evidence does not show severe 
limitation of the lumbar spine, the criteria for an increased 
disability rating under Diagnostic Code 5292 are not met.  

Under Diagnostic Code 5285, a 60 percent disability rating 
contemplates residuals, fracture of vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  However, the evidence in the present case does not 
show that the veteran has residuals of a fractured vertebra.  
Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 5285 are not met.  

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  Similarly, under Diagnostic Code 5289, 
a 50 percent disability rating is appropriate for unfavorable 
ankylosis of the lumbar spine.  A 40 percent disability 
rating is available for ankylosis of the lumbar spine at a 
favorable angle.  However, as indicated above, the veteran 
presently has moderate limitation of motion of the lumbar 
spine.  The veteran has not alleged, nor does the evidence 
show, that he presently has ankylosis of the lumbar spine.  
Accordingly, an increased disability evaluation under 
Diagnostic Code 5286 or Diagnostic Code 5289 is not met.  

Under Diagnostic Code 5293, a 40 percent disability rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks manifested by intermittent relief.  A 20 
rating contemplates moderate intervertebral disc syndrome 
with recurring attacks.  Recent VA examination have shown 
that the veteran presently experiences pain in his lower back 
that radiates into his legs.  However, the evidence does not 
show that the veteran's present low back disability results 
in severe disability with recurring attacks manifested by 
intermittent relief.  The Board notes those recent VA 
outpatient treatment records primarily show treatment for 
other complaints such as cervical spine pain and kidney 
stones.  With the exception of complaints of low back in June 
1996, the veteran's recent postservice private and VA 
treatment records are essentially negative for any low back 
complaints.  As the evidence does not show severe disability 
with recurring attacks, the Board must find that the criteria 
for an increased disability evaluation under Diagnostic Code 
5293 are not met. 

The veteran's present disability may also be rated as 
lumbosacral strain under Diagnostic Code 5295.  Under these 
criteria, a 40 percent disability evaluation is appropriate 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent disability 
rating contemplates lumbosacral strain, or sacro-iliac injury 
and weakness, with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  In the present case, while the evidence shows 
radiographic evidence of degenerative changes, the evidence 
does not show listing of the whole spine to the opposite 
side.  Similarly, the evidence does not show a positive 
Goldwaite's sign nor does the evidence show marked limitation 
of forward bending.  On the contrary, as indicated on his 
most recent VA examination, the veteran was able to forward 
bend to 80 degrees.    Similarly, the evidence does not show 
loss of lateral spine motion, unilateral, in a standing 
position.  On the contrary, 30 degrees of lateral flexion, 
bilaterally, was noted on the recent VA examination report.  
Based on a review of the medical evidence, the Board finds 
that the veteran's symptomatology more closely approximates 
that of lumbosacral strain with muscle spasm on extreme 
forward bending, as contemplated by a 20 percent disability 
evaluation.  Accordingly, the Board finds that the criteria 
for an increased disability evaluation under Diagnostic Code 
5295 are not met.  

The Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
The evidence does not show any additional functional loss 
that is not contemplated by the rating schedule.  Based on 
the evidence, the Board must find that any functional 
impairment resulting from the veteran's low back disability 
is sufficiently compensated by the 20 percent rating 
currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for chronic lumbar 
strain with degenerative disc disease, L4-L5 and L5-S1, as 
the diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294, 
5295 (2000).


ORDER

An increased disability evaluation for chronic lumbar strain 
with degenerative disc disease L4-L5 and L5-S1, presently 
rated as 20 percent disabling, is denied.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

